UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6755



CLEVELAND KILGORE, Ex Parte; CLEVELAND WINSTON KILGORE, Ex
Parte,

                Petitioner - Appellant,

          v.


UNITED STATES GOVERNMENT; MICHAEL PETTIFORD, Warden,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-00506-HFF)


Submitted:   June 26, 2008                    Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cleveland Kilgore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland    Kilgore,     a   federal   prisoner,   appeals   the

district    court’s     order    accepting    the   recommendation   of   the

magistrate judge and dismissing without prejudice his “Writ of

Mandamus” motion, construed as a petition for a writ of habeas

corpus.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Kilgore v. United States Gov’t, No. 0:08-cv-00506-HFF

(D.S.C. filed Mar. 20 & entered Mar. 21, 2008).              We further deny

Kilgore’s motion to amend/correct caption, deny as moot his motions

for stay pending appeal and for bail or release pending appeal, and

grant his motion to amend his informal brief.               We dispense with

oral   argument   because       the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




                                      - 2 -